J-A14039-14

                              2014 Pa. Super. 166

MORRISON INFORMATICS, INC.,             :     IN THE SUPERIOR COURT OF
ANTHONY M. GRIGONIS, AND                :           PENNSYLVANIA
MALCOLM H. MORRISON,                    :
                                        :
                 Appellants             :
                                        :
         v.                             :
                                        :
MEMBERS 1ST FEDERAL CREDIT              :
UNION, MARK ZAMPELLI, AND SCOTT         :
DOUGLASS,                               :
                                        :         No. 467 MDA 2013
                 Appellees              :

                Appeal from the Order entered February 20, 2013
              in the Court of Common Pleas of Cumberland County
                       Civil Division at No(s): 2011-04636

BEFORE: FORD ELLIOTT, P.J.E, OLSON, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:                       FILED AUGUST 12, 2014

     Appellants Morrison Informatics, Inc. Anthony M. Grigonis, and

Malcolm H. Morrison (Plaintiffs, collectively) appeal from the February 20,

2013 order sustaining the preliminary objections of Members 1st Credit Union



part, and remand for further proceedings consistent with this opinion.

     The trial court summarized the history of this case as follows.

                              I. Introduction

           [Plaintiffs] filed a complaint on May 7, 2012 arising from
     the embezzlement of funds by Defendant Mark Zampelli
     (Zampelli).     On June 19, 2012, Plaintiffs filed an amended
     complaint.       In the amended complaint, Plaintiffs allege
     conversion and fraud against Zampelli, negligence and fraud
     against Scott Douglass (Douglass), civil conspiracy against
     Zampelli and Douglass, and respondeat superior, negligence,

* Retired Senior Judge assigned to the Superior Court.
J-A14039-14

     negligent supervision and breach of contract against Members 1 st
     Federal Credit Union (Members 1st). On June 19, 2012, Plaintiffs
     also filed a motion to amend caption to add Leon P. Haller,
     Chapter 7 Trustee for Morrison Informatics[,] as a Plaintiff in the
     action.

           Members 1st filed timely preliminary objections to both
                                               amended complaint.

     follows: 1) Plaintiffs failed to conform to Pennsylvania Rules of
     Civil Procedure because they filed an amended complaint without
     leave of court or consent of the adverse party; 2) Plaintiffs
     Morrison and Grigonis lack standing as shareholders and owners
     of Morrison Informatics because all injuries they suffered were
     indirect injuries suffered through the corporation Morrison
     Informatics; 3) Morrison Informatics lacks standing because it

     complaint cannot be amended to add a new party such as Leon
     P. Haller when the statute of limitations has expired on the


                                 II. Facts

           Morrison Informatics is a Pennsylvania corporation.
     Grigonis and Morrison are shareholders of Morrison Informatics.
     Morrison Informatics employed [] Zampelli as a Finance
     Manager. [] Douglass was a business banker at PNC Bank and
                                                  nts.

           In January 2005, Douglass became employed by Members
      st
     1
     transfer to Members 1st, Zampelli initiated and finalized a

     Members 1st. Douglass served as the relationship manager
     between Members 1st and Morrison Informatics during this time,
     aiding Morrison Informatics with opening a business checking
     account and a business line of credit, and with obtaining a Visa
     business credit card.

           Zampelli was at no time authorized as a signer on Morrison

     However, Zampelli opened a business savings account in the
     name of Morrison Informatics and listed himself as the sole
     authorized signer without the permission of Morrison
     Informatics.

                                    -2-
J-A14039-14



                                                                     -

      supported his gambling by taking money from Morrison
      Informatics   by   utilizing  Morri
                                   st
      relationship with Members 1 without authority. Specifically,
      Zampelli obtained unauthorized cash withdrawals from checks
      payable to Morrison Informatics, cashed checks payable to
      Morrison Informatics by third parties and himself, made

      business checking account, and made unauthorized purchases



      2009. On September 17, 2009, Morrison Informatics filed a
      Voluntary Petition under Chapter 7 of the United States
      Bankruptcy Code. On September 22, 2009, Leon P. Haller was
      assigned as the Chapter 7 Trustee for Morrison Informatics. This
      action was initiated by a Praecipe for [w]rit of [s]ummons that
      was filed on May 27, 2011. The original [c]omplaint in this
      action was filed on May 7, 2012, to which Members 1st filed
      [p]reliminary [o]bjections on May 25, 2012.

            On June 11, 2012, [] Douglass filed a Suggestion of
      Bankruptcy to stay the action as to Defendant Douglass pursuant
      to 11 U.S.C. § 362.[1] On June 19, 2012, Plaintiffs filed an
      Amended Complaint and a Motion to Amend Caption to add Leon
      P. Haller, Trustee as Plaintiff. The [a]mended [c]omplaint added
      a count for implied breach of contract.       On July 5, 2012,
      Defendant, Members 1st, filed [p]reliminary [o]bjections to


Trial Court Opinion, 2/20/2013, at 1-4 (citations omitted).

      The trial court sustained the preliminary objections and dismissed



timely filed a notice of appeal.    Both Plaintiffs and the trial court have

complied with Pa.R.A.P. 1925.


1
  By order of January 4, 2013, the bankruptcy court lifted the stay to allow
this case to proceed.

                                    -3-
J-A14039-14

      Plaintiffs raise the following questions on appeal, which we have

renumbered for ease of disposition.

      [I].   Whether the trial court erred in ordering that Anthony M.
             Grigonis and Malcom H. Morrison do not have standing in
             their separate and distinct claims?

      [II]. Whether the trial court erred in ordering that Morrison
            Informatics, Inc. could not amend [its] caption and
            therefore did not have standing?

             [A].   Should Morrison Informatics, Inc. been granted leave
                    to amend the caption to substitute Chapter 7
                    Trustee, Leon P. Haller, for Morrison Informatics,
                    Inc.?

             [B].   Whether Morrison Informatics, Inc. has standing to
                    bring the case at issue?



omitted).

      Our standard of review in an appeal from an order sustaining

preliminary objections is as follows.

      In reviewing a trial court's grant of preliminary objections, the
      standard of review is de novo and the scope of review is plenary.
      The salient facts are derived solely from the complaint and
      pursuant to that standard of review, the court accepts all well-
      pleaded material facts in the complaint, and all inferences
      reasonably deduced therefrom must be accepted as true.

Martin v. Rite Aid of Pennsylvania, Inc., 80 A.3d 813, 814 (Pa. Super.

2013) (quoting Keller v. Scranton City Treasurer, 29 A.3d 436, 443 n. 12

(Pa. Cmwlth. 2011)).




                                        -4-
J-A14039-14

      We first examine whether the trial court erred in holding that Morrison

and Grigonis lacked standing to bring the claims stated in the amended

complaint.

                          ng to sue individually, the shareholder must allege a

direct, personal injury    that is independent of any injury to the corporation



Hill v. Ofalt, 85 A.3d 540, 548 (Pa. Super. 2014) (citing, inter alia, Burdon

v. Erskine, 401 A.2d 369, 370 (Pa. Super. 1979) (en banc



                                                                         se to a



      If the injury is one to the plaintiff as a shareholder as an
      individual, and not to the corporation, for example, where the
      action is based on a contract to which the shareholder is a party,
      or on a right belonging severally to the shareholder, or on a
      fraud affecting the shareholder directly, or where there is a duty

      shareholder, it is an individual action. If the wrong is primarily
      against the corporation, the redress for it must be sought by the
      corporation, except where a derivative action by a shareholder is

      Whether a cause of action is individual or derivative must be
      determined from the nature of the wrong alleged and the relief,
      if any, that could result if the plaintiff were to prevail.

      In determining the nature of the wrong alleged, the court must
      look to the body of the complaint, not to the plaintiff's
      designation or stated intention. The action is derivative if the
      gravamen of the complaint is injury to the corporation, or to the
      whole body of its stock or property without any severance or
      distribution among individual holders, or if it seeks to recover
      assets for the corporation or to prevent dissipation of its



                                       -5-
J-A14039-14

       result of an injury to the corporation, and not directly, the
       shareholder cannot sue as an individual.

Hill, 85 A.3d at 549. (quoting 12B Fletcher Cyclopedia of the LAW of

CORPORATIONS § 5911 (2013)).

       The trial court held that all of the injuries alleged by Morrison and

Grigonis were indirect results of the harm suffered by Morrison Informatics,

rather than individual wrongs suffered separately from their status as

shareholders.


       amended complaint, the loss of employment, livelihood, goodwill
       and the embarrassment and shame suffered by Grigonis and
       Morrison all resulted from the financial collapse and bankruptcy
       of Morrison Informatics. Consequently, the injuries suffered by
       Grigonis and Morrison did not arise from a contract to which they
       were a party or from a duty owed by Defendants directly to
       Grigonis and Morrison. Rather, the injuries suffered by Grigonis
       and Morrison were indirect injuries that resulted from the
       collapse of the corporation in which they were shareholders and
       owners. Therefore, Grigonis and Morrison lack standing to bring
       an action against Defendants for injuries which were suffered
       indirectly as a result of injuries to Morrison Informatics.

Trial Court Opinion, 2/20/2013, at 6 (citations omitted).

       Our review of the record leads us to the same conclusion. Morrison

and Grigonis argue in their brief that they were individually harmed by, inter

alia

duties owed to them based upon an employment relationship and a business

                                                                  ary to the

allegations of the complaint and amended complaint, which provide that all

of the relevant accounts were in the name of Morrison Informatics, not in


                                     -6-
J-A14039-14

their individual names.       See, e.g., Complaint, 5/7/2012, at ¶ 23

(referencing Morrison Informati

business credit card); Amended Complaint, 6/19/2012, at 27 (same).           In

each count of the amended complaint, the claims of Morrison and Grigonis

are stated jointly with those of Morrison Informatics, with a single factual

basis: that all of the Plaintiffs were injured by the wrongful taking of money




      Accepting the well-pleaded facts as true, there is no question that

Morrison and Grigonis have been injured. However, it is equally clear that

the injuries all were suffered as an indirect result of the wrongs done to the

corporation.   No money was taken from personal accounts of Morrison or

Grigonis.    The losses were sustained solely by virtue of the status of

Morrison and Grigonis as owners and shareholders of the corporation.

Accordingly, the trial court did not err in sustaining the preliminary

objections based upon the lack of standing of Morrison and Grigonis. See,

e.g., Hill

claims following sustaining of preliminary objections).

                                                          -questions.   Therein,

Plaintiffs argue th

claims based upon its lack of standing and in denying it leave to substitute

its bankruptcy trustee as party plaintiff.



                                      -7-
J-A14039-14

      There is no dispute that, once it filed for bankruptcy, Morrison

Informa




                                                action, which are considered



of the filing and the debtor could have asserted the claim on his own behalf

                    In re Emoral, Inc., 740 F.3d 875, 879 (3rd Cir. 2014).

Therefore, as was the case with the claims of Morrison and Grigonis, the trial



Informatics lacked standing.2

      The remaining question is whether the trial court erred in denying

Plaintiffs leave to amend the complaint to substitute the bankruptcy estate

of Morrison Informatics as a party plaintiff.

      The trial court held that the lack of a named plaintiff with standing to

sue rendered the amended complaint void ab initio. In so doing, it relied on

Thompson v. Peck, 181 A. 597 (Pa. 1935), in which the case was initiated




2
  Although Plaintiffs state in their brief that Morrison Informatics did have
standing to bring its claims, what they argue is not that Morrison Informatics

at 25-26. Indeed
                                                      Id. at 18. Plaintiffs
make no argument that the claims against Defendants were the property of
Morrison Informatics at the time the complaint was filed, rather than the
property of the bankruptcy estate.

                                      -8-
J-A14039-14




estate as party defendant. Our Supreme Court held that such amendment

was impermissible:

      It is fundamental that an action at law requires a person or
      entity which has the right to bring the action, and a person or
      entity against which the action can be maintained. By its very
      terms, an action at law implies the existence of legal parties;
      they may be natural or artificial persons, but they must be
      entities which the law recognizes as competent. A dead man
      cannot be a party to an action, and any such attempted
      proceeding is completely void and of no effect. This disposes of
      the further argument that the defect was cured by the
      amendment.      There can be no amendment where there is
      nothing to amend.

Id. at 598 (citations omitted).

      Plaintiffs argue that the trial court erred in applying Thompson in the




                                    Thompson was whether suit was initiated

                           Clinton v. Giles, 719 A.2d 314, 317 (Pa. Super.

1998).   Morrison Informatics did not cease to exist as a legal entity upon

filing for bankruptcy; as alleged in the amended complaint, Morrison

               is   a   Pennsylvania      corpor

6/20/2012, at ¶ 1 (emphasis added). Neither Defendants nor the trial court

cites authority for the proposition that a pending bankruptcy petition is the

equivalent of death.    Therefore, unlike in Thompson, the problem in the

instant case is not that the action was initiated lacking any legal party as a

plaintiff, rendering it void ab initio.    Accord Graziani v. Randolph, 856

                                       -9-
J-A14039-14




retroactive relief from automatic stay allowed case to continue although the

complaint was filed against bankrupt defendant during pendency of the

bankruptcy). The issue here is that the claims stated in the complaint were

the property of the bankruptcy estate rather than that of Morrison

Informatics.    Thus, the bankruptcy trustee, and not Morrison Informatics,

                                                                        erty of

the estate is properly pursued by the bankruptcy trustee because it inures to

                              In re Emoral, Inc., 740 F.3d 875, 879 (3rd Cir.

2014) (internal quotation marks omitted).

       The question becomes whether the trial court erred in refusing to allow

Plaintiffs to amend the complaint to substitute the real party in interest as

plaintiff.   Although the preliminary objections were properly sustained on

their merits, leave to amend the complaint should be granted unless it is

impossible to cure the defects. As this Court has explained,

       Rule 1033 of the Pennsylvania Rules of Civil Procedure allows a
       party to amend his or her pleadings with either the consent of
       the adverse party or leave of the court. Leave to amend lies
       within the sound discretion of the trial court and the right to
       amend should be liberally granted at any stage of the
       proceedings unless there is an error of law or resulting prejudice
       to an adverse party.

       The policy underlying this rule of liberal leave to amend is to
       insure that parties get to have their cases decided on the
       substantive case presented, and not on legal formalities.
       Moreover, we have held:

       Even where a trial court sustains preliminary objections on their
       merits, it is generally an abuse of discretion to dismiss a

                                     - 10 -
J-A14039-14

      complaint without leave to amend. There may, of course, be
      cases where it is clear that amendment is impossible and where
      to extend leave to amend would be futile. However, the right to
      amend should not be withheld where there is some reasonable
      possibility that amendment can be accomplished successfully.
      In the event a demurrer is sustained because a complaint is
      defective in stating a cause of action, if it is evident that the
      pleading can be cured by amendment, a court may not enter a
      final judgment, but must give the pleader an opportunity to file
      an amended pleading.

Hill, 85 A.3d at 557 (quotation marks and citations omitted; emphasis in

original).

      The trial court denied leave to amend based upon the following

rationale.

            Where courts have substituted a trustee for a debtor
      without concern for standing of the debtor, they have done so
      because the bankruptcy of the debtor was instituted while the
      underlying litigation was pending. See Killmeyer v. Ogelbay
      Norton Co., 817 F. Supp. 2d 681 (W.D.Pa. 2011). In other
      words, the debtor initiated bankruptcy after having filed an initial
      complaint with the court. Consequently, the debtor had standing
      at the time he or she initiated the case with the court, and only
      lost his or her right to the cause of action after filing for
      bankruptcy. In the present situation, Morrison Informatics filed
      for bankruptcy prior to initiating the action. Accordingly, it did
      not have a right to the cause of action at the time of filing its
      original complaint and, therefore, did not have standing to bring
      the initial complaint.

Trial Court Opinion, 2/20/2013, at 8-9 (emphasis in original).



bankruptcy trustee as party plaintiff was premised upon its conclusion that



and amended complaint rendered the action a nullity. As discussed above,

the lack of standing of any of the named plaintiffs at the time the action was

                                     - 11 -
J-A14039-14

commenced did not render the complaint void and thus unamendable.



jurisdiction to entertain the case. See, e.g., In re Paulmier, 937 A.2d 364,

                               cedent is clear that [a challenge to standing is

not incapable of being waived because of ties to jurisdiction]; standing is not



      Whether a bankruptcy trustee may be substituted for a debtor when a

case stating claims owned by the bankruptcy estate was initiated by the

debtor appears to be an issue of first impression in Pennsylvania.             Upon

examination of decisions in this Commonwealth in related areas, as well as

those of our sister states on the precise issue at hand, we hold that the trial

court abused its discretion in denying Plaintiffs leave to amend the complaint

to name the bankruptcy trustee as plaintiff.

            The real party in interest may be substituted for the
      original plaintiff, and the substitution of the real party in interest
      for the original plaintiff should be liberally allowed when the
      change is merely formal and in no way alters the original

      participants. However, the substitution of the real party in
      interest for the original plaintiff should be denied where to do so
      would be to substitute a new cause of action or present a wholly
      new or different issue.

67A Corpus Juris Secundum Parties § 73 (footnotes omitted). See also 59

Am. Jur. 2d Parties § 318 (

action brought by a nominal plaintiff (or one suing for the use of another)

may be amended to substitute the real party in interest (or person for whose

benefit the suit is brought) at least where the claims and recovery sought

                                     - 12 -
J-A14039-14




plaintiff the real party in interest have long been condoned even in the

absence of express statutory authority.      They should be liberally allowed

when the change is merely formal and in no way alters the original



(footnotes omitted).

       Other state courts have allowed the substitution of the bankruptcy

trustee even where the complaint was fil

bankruptcy proceedings had been instituted.       A factually similar case is

Cloud v. Northrop Grumman Corp., 79 Cal. Rptr. 2d 544 (Cal. App. 1998).

In that case, Cloud filed for bankruptcy in June 1996. She filed, in her own

name, a wrongful termination and sexual harassment action against

Northrop, her former employer, in December 1996, while the bankruptcy

action remained pending. Id. at 546. Northrop filed a motion for judgment

on the pleadings based upon, inter alia            lack of standing. Id. The

trial court granted the motion without leave to amend the complaint. Id. at

547.    The appellate court agreed that Cloud lacked standing to file the

complaint. Id.

es

That did not end the inquiry.

       Although the trial judge and Northrop were therefore correct that
       [Cloud] lacked standing, their apparent assumption that [her]
       lack of standing was fatal to her complaint was mistaken. It is
       true that a complaint filed by a party who lacks standing is
       subject to demurrer. The rationale for such a demurrer is

                                    - 13 -
J-A14039-14

     generally stated to be that a complaint by a party lacking
     standing fails to state a cause of action by the particular named
     plaintiff, inasmuch as the claim belongs to somebody else. A
     more accurately stated rationale would be that there is a defect
     in the parties, since the party named as plaintiff is not the real
     party in interest.4 In any event, [a] suit is sometimes brought
     by a plaintiff without the right or authority to sue, and the
     amendment seeks to substitute the real party in interest.
     Although the original complaint does not state a cause of action
     in the plaintiff, the amended complaint by the right party
     restates the identical cause of action, and amendment is freely
     allowed.
            _____
            4
               This is especially so in light of the case law, discussed
            below, holding that in determining whether a cause of
            action is stated, the focus is on the factual allegations
            against the defendant, not upon the identity of the
            plaintiff. Hence the case law allows amendment to change
            the plaintiff and holds that such an amendment does not
            amount to a change in the cause of action for statute of
            limitations purposes.

                                   ** *

     California allows great liberality in the amendment of pleadings,
     particularly when the only change is a substitution of parties
     without alteration of the substantive grounds of the suit. A
     plaintiff may amend his complaint to sue in his representative
     rather than individual capacity without stating a new cause of
     action. It should be borne in mind ... that the substantive cause
     of action counted on in the amended complaint has not been
     changed. It remains precisely the same as that stated in the
     original pleading. No new facts are alleged as a ground of
     recovery, the only change being in the name of the plaintiff and
     the capacity in which he sues.... This being so, the change
     effected by the amendment is obviously in no just sense the
     bringing of a new action. It is one of form rather than of
     substance, and in the interests of justice is to be treated as
     such, rather than to adopt a view which would result in an
     irretrievable bar to all remedy. Under the modern doctrine, the
     discretionary power of the court to such end is to be liberally
     exerted in favor of, rather than against, the disposition of a case
     upon its merits....



                                   - 14 -
J-A14039-14

Id. at 549-550 (citations, footnote, and quotation marks omitted; emphasis

in original).   The court therefore remanded the case with instructions to

enter an order granting the motion for judgment on the pleadings with leave

to amend the complaint. Id. at 561. See also Miller v. Campbell, 192
P.2d 352 (Wash. 2008) (granting motion on appeal to substitute the

bankruptcy trustee as the real party in interest in sexual abuse case); Rice

v. Adam, 575 N.W.2d 399 (Neb. 1998) (trial court erred in dismissing



substitute the bankruptcy trustee as the real party in interest).     But see

Powers v. Dankof, No. CA 24505, 2011 WL 6016293 (Ohio App. filed

December 2, 2011) (holding trial court did not err in dismissing the case

without allowing plaintiff to amend to add the bankruptcy trustee as the real

party in interest where state rule required amendment to cure defect within

a reasonable time, and plaintiff took no effort to cure the defect for five

months).



arisen in the context of adding defendants after the statute of limitations has

                       Borough of Berwick v. Quandel Group Inc., 655



prejudiced by the proposed change, courts are inclined to deem the change

one of name only, not of party, and will permit the amendment to allow the

           Jacob's Air Conditioning and Heating v. Associated Heating

and Air Conditioning, 531 A.2d 494, 496 (Pa. Super. 1987).

                                    - 15 -
J-A14039-14

      The only Pennsylvania appellate case we have found addressing

substitution of a plaintiff, rather than a defendant, after the running of the

statute of limitations is Borough of Berwick, supra

Borough of Berwick decided to upgrade and refurbish its sewage treatment

plant. The borough did this through the Municipal Authority of the Borough

of Berwick (the Authority). The Authority owned the plant, and leased it to



construction contracts with the defendants. The borough was not a party to

                                                         Id. Nonetheless, after

there were serious problems with the sewage plant, the Borough, rather

than the Authority, filed a complaint.       In the initial appeal following the

sustaining of the demurrer of defendant Innova-Tech, this Court held that

                                                             Tech. It insulated

itself from the plant construction, and instead used the separate legal entity

of the Authority to build, maintain and own the plant. The Authority dealt

with the defendants, so the proper party to bring suit would have been the

            Id.   On remand to the trial court to address the motions of the

other defendants, the Borough sought leave to amend the complaint to add

the Authority as a party plaintiff. The trial court declined to grant leave to

amend, citing the futility of the amendment.       This Court affirmed, holding



commence a suit and then attempt to substitute the proper plaintiff after the

statute of limitations has run. The substitution would effectively introduce a

                                    - 16 -
J-A14039-14

new cause of action which is time barred, and will therefore not be

            Borough of Berwick, 655 A.2d at 608.

      The circumstances of the instant case are distinguishable.           In

Borough of Berwick, this Court examined the relationship between the

Authority and the Borough and concluded that the Borough was neither a

party to the contract nor a third-party beneficiary.   Because the Authority

was a separate and distinct entity, the substitution of the real party in

interest had the effect of adding a new party. Here, the amendment would

not have that effect, because the bankruptcy trustee stands in the shoes of

the debtor, subject to all of the same claims and defenses to which the

debtor was susceptible.   See, e.g., Bank of Marin v. England, 385 U.S.



with the title of the bankrupt as of the date of the filing of the petition to

described kinds of property including rights of act

succeeds only to such rights as the bankrupt possessed; and the trustee is

subject to all claims and defenses which might have been asserted against



marks omitted).

      The amendment thus would not have the effect of adding a new party

or a new cause of action. Further, Defendants will suffer no surprise as a

result of the amendment, as Plaintiffs disclosed the bankruptcy of Morrison

Informatics in the body of the initial complaint. See Complaint, 5/7/2012,



                                    - 17 -
J-A14039-14




      Accordingly, we hold that the trial court erred in its determination that

granting Plaintiffs leave to amend the complaint to substitute the bankruptcy

trustee as plaintiff was futile.   Upon remand, the trial court shall enter an

order sustaining the preliminary objections of Members 1st and granting

Plaintiffs leave to file an amended complaint to substitute Leon P. Haller,

Chapter 7 Trustee for Morrison Informatics, Inc., as Plaintiff in this action.3

      Order affirmed in part and vacated in part.         Case remanded with

instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 8/12/2014




3
  Also before us is the Application to Provide Documents from Certified
Record Responsive to Inquiry by the Court filed by Members 1 st after oral
argument. As the documents attached to the application are located in the
certified record, we deny the application as moot.

                                      - 18 -